Inventor: James Madrid			:
Patent No. 8,944,274				:
Issue Date: February 3, 2015			:		Decision on Petition
Application No. 13/919,661			:		
Filing Date: June 17, 2013			:
Attorney Docket No. 1276.1747		:


This is a decision on the petition under 37 C.F.R. § 1.378(b) filed July 17, 2021, which requests acceptance of an unintentionally delayed payment of a maintenance fee for the patent.

The petition is dismissed.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issuance of this decision.  Extensions of the two month time period may be obtained under 37 C.F.R. § 1.136(a).1  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.378(b).”  This is not a final agency action within the meaning of 5 U.S.C.     § 704.

The 3.5 year maintenance fee was not timely paid.  As a result, the patent expired on February 4, 2019.

The petition was filed on July 17, 2021.

A petition under 37 C.F.R. § 1.378(b) to accept an unintentionally delayed payment of a maintenance fee must include: 

(1) 	The required maintenance fee, 
(2) 	The petition fee set forth in 37 C.F.R. § 1.17(m), and
(3) 	A statement that the delay in payment of the maintenance fee was unintentional. 

The petition fails to include the maintenance fee.  Specifically, the $500 maintenance fee was not submitted with the petition, and the petition does not include an authorization to charge the maintenance fee to a deposit account.  Any renewed petition filed in response to this decision must include the required maintenance fee.

With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.378(b)(3).  

The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.2  The notice states the Office will require additional information “when a petition to accept a delayed maintenance fee payment is filed more than two years after the date the patent expired for nonpayment.”3  The patent expired on February 4, 2019, due to a failure to timely pay the 3.5 year maintenance fee.  The petition was filed more than two years later on July 17, 2021. 

The petition does not identify the date the applicant first learned the patent had expired or the delay after that date in filing the petition.  Any renewed petition filed in response to this decision should include the following information:

(1)	The date the applicant discovered the patent had expired;
(2)	The manner in which the applicant discovered the patent had expired; and 
(3)	If the petition was not filed promptly after the date of discovery, an explanation for the delay in the submission of the petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.4  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300; Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Petitions Attorney Steven Brantley at (571) 272-3203.

/Charles Steven Brantley/

Charles Steven Brantley
Senior Petitions Attorney
Office of Petitions


    
        
            
    

    
        1 A “renewed petition” filed more than two months after the issuance date of this decision will be treated as a new petition requiring the payment of a new petition fee.
        2 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        3 Id. at 12223.
        4 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.